IN THE SUPREME COURT OF THE STATE OF NEVADA


                    BRIAN KAMEDULA,                                          No. 69376
                    Petitioner,
                    vs.
                    NEVADA COURT OF APPEALS,
                    Respondent,
                                                                                 FILED
                    and                                                          FEB 1 2 2016
                    DESIREE HULTENSCHMIDT;
                    KENNETH D. TABER; DON POAG;
                    KATHERINE HEGGE; DWAYNE DEAL;
                    WILLIAM SANDIE; ROBERT LEGRAND,
                    WARDEN; CHARLES SCHARDIN;
                    BRUCE BANNISTER; ROMEO ARANAS;
                    JAMES GREG COX; THE STATE OF
                    NEVADA BOARD OF PRISON
                    COMMISSIONERS; STARLIN GENTRY;
                    C. RUTHERFORD; LCC DENTIST
                    SHEPARD; J. ALLEN; NEVADA
                    DEPARTMENT OF CORRECTIONS; AND
                    THE STATE OF NEVADA,
                    Real Parties in Interest.

                                         ORDER DISMISSING PETITION
                                This original petition seeks a writ of mandamus directing
                    respondent to issue the remittitur in Kamedula v. Hultenschmidt, Docket
                    No. 66787, wherein the Court of Appeals rendered a decision in
                    petitioner's favor on August 31, 2015. The remittitur has since been
                    issued. As this petition therefore is moot, we dismiss it.
                                It is so ORDERED.


                                                                         C.J.
                                             Parraguirre



SUPREME COURT
                    Dougla
        OF
     NEVADA


(0) 1947A    CleD
                                                                                   1 Lci bck4eLp
                cc: Hon. Michael Gibbons, Chief Judge, Nevada Court of Appeals
                     Brian Kamedula
                     Attorney General/Carson City
                      Clerk of the Appellate Courts




SUPREME COURT
         OF
      NEVADA
                                                  2
(ID) I947A